Exhibit 10.1

 

STOCK REDEMPTION AGREEMENT

 

THE STOCK REDEMPTION AGREEMENT (“Agreement”) is made and entered into this 19th
day of March 2004, by and between Nucotec, Inc., a Nevada corporation
(“Corporation”), and Steven W. Hudson and certain entities controlled by Steven
W. Hudson, which are specified on the signature page of this Agreement
(collectively, the “Shareholders”).

 

RECITALS

 

A.  The Shareholders are the owner of Four Hundred Twenty Thousand Six Hundred
Fifty (420,650) shares of the $.001 par value common stock issued by the
Corporation  (“Subject Shares”).

 

B.  The Corporation desires to redeem and purchase from the Shareholders the
Subject Shares on the terms and subject to the conditions specified in this
Agreement.

 

C.  The Shareholders desire to sell, assign, transfer, convey, surrender,
deliver, and set over to the Corporation the Subject Shares, on the terms and
subject to the conditions specified in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION OF THE RECITALS SPECIFIED ABOVE THAT SHALL BE
DEEMED TO BE A SUBSTANTIVE PART OF THIS AGREEMENT, AND THE MUTUAL COVENANTS,
PROMISES, UNDERTAKINGS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES SPECIFIED IN
THIS AGREEMENT AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE OBLIGATED
LEGALLY AND EQUITABLY, THE PARTIES DO HEREBY COVENANT, PROMISE, AGREE, REPRESENT
AND WARRANT AS FOLLOWS:

 

1.  Redemption of Subject Shares.  On the terms and subject to all of the
conditions specified by the provisions of this Agreement and upon the
performance by each of the parties of their respective obligations created by
the provisions of this Agreement, the Shareholders hereby forever and
irrevocably sell, assign, transfer, surrender, convey, deliver, and set over to
the Corporation, and Corporation hereby purchases and redeems from the
Shareholders, the Subject Shares, by the Shareholders surrendering and
delivering to the Corporation the certificates representing and evidencing the
Subject Shares, duly endorsed for transfer or accompanied by stock powers duly
executed by the Shareholders.

 

2.  Consideration.  As the consideration for the Shareholders’ surrender and
sale, and the Corporation’s purchase and redemption, of the Subject Shares, the
Corporation shall pay and deliver to Shareholders, on the Effective Date
$260,000. The receipt and sufficiency of such consideration is hereby
specifically acknowledged by the Corporation. The Effective Date shall be March
19, 2004.

 

3.  Shareholders’ Representations, Warranties and Covenants.  The Shareholders
represent  and warrants to the Corporation and covenants with the Corporation
the following, the truth and accuracy of each of which shall constitute a
condition precedent to the obligations of the Corporation pursuant hereto:

 

3.1  Validity of Agreement.  This Agreement is valid and obligates the
Shareholders.

 

3.2  Share Ownership.  The Shareholders are the owners, free and clear of any

 

1

--------------------------------------------------------------------------------


 

encumbrances, of the Subject Shares. The Shareholders have full and complete
right and authority to transfer, sell, surrender, assign, and convey the Subject
Shares to the Corporation.

 

3.3  Brokerage and Finder’s Fees.  The Shareholders have not incurred any
liability to any broker, finder or agent for any brokerage fees, finder’s fees
or commissions with respect to the transaction contemplated by the provisions of
this Agreement.

 

3.4  Voluntary Nature of Transaction. The surrender and sale by the Shareholders
to the Corporation of the Subject Shares is made freely and voluntarily by the
Shareholders.  The Shareholders, in selling and surrendering the Subject Shares
to the Corporation, are not acting under fraud, duress, menace or undue
influence.

 

4.  Corporation’s Representations and Warranties.  The Corporation represents
and warrants to the Shareholders and covenants with the Shareholders the
following, the truth and accuracy of each of which shall constitute a condition
precedent to the obligations of the Shareholders pursuant hereto:

 

4.1 Validity of Agreement.  This Agreement is valid and obligates the
Corporation.  The Corporation has full and complete power and authority to
redeem the Subject Shares, as contemplated by the provisions of this Agreement.

 

4.2  Brokerage and Finder’s Fees.  The Corporation has not incurred any
liability to any broker, finder or agent for any brokerage fees, finder’s fees
or commissions with respect to the transactions contemplated by the provisions
of this Agreement.

 

4.3  Voluntary Nature of Transaction. The Corporation’s agreement to enter into
the transaction contemplated by the provisions of this Agreement is made freely
and voluntarily by the Corporation.  The Corporation in redeeming the Subject
Shares is not acting under fraud, duress, menace or undue influence.

 

5.  Recovery of Litigation Costs.  If any legal or equitable action or any
arbitration or other proceeding is brought for the enforcement or interpretation
of this Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees and other costs incurred in such action or proceeding, in
addition to any other relief to which it may be entitled.

 

6.  Governing Law; Venue.  This Agreement has been executed in and shall be
governed by the laws of the State of California. Any and all actions brought
under this Agreement shall be brought in the state and/or federal courts of the
United States sitting in the County or Orange, California and each party hereby
waives any right to object to the convenience of such venue.

 

7.  Notices.  All notices, requests, claims, demands and other communications to
be given pursuant to the provisions hereof by any party to this Agreement to any
other party to this Agreement may be effected by personal delivery in writing or
by registered or certified mail, postage prepaid, return receipt requested, and
shall be deemed communicated as of one business day for mailing.  Mailed notices
shall be addressed as set forth below; provided, however, each party to this
Agreement may change its address by written notice in accordance with the
provisions of this paragraph:

 

2

--------------------------------------------------------------------------------


 

If to the Shareholders:

 

Steven W. Hudson

 

 

1080 S.E. 3rd Avenue

 

 

Ft. Lauderdale, FL 33316

 

 

 

If to the Corporation:

 

Nucotec, Inc.

 

 

3841 Amador Way

 

 

Reno, Nevada  89502

 

8.  Entire Agreement.  This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties to this Agreement with respect to
the subject matter hereof and contains all the covenants and agreements between
said parties with respect thereto, and each party to this Agreement acknowledges
that no representations, inducements, promises, or agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party
which are not embodied herein, and that any other agreement, statement, or
promise concerning the subject matter set forth in this Agreement shall be of no
force or effect except in a subsequent modification in writing signed by the
party to be charged.

 

9.  Severability.  In the event any part of this Agreement, for any reason, is
declared to be invalid, such decision shall not affect the validity of any
remaining portion of this Agreement, which remaining portion shall remain in
full force and effect as if this Agreement had been executed with the invalid
portion thereof eliminated, and it is hereby declared the intention of the
parties to this Agreement that they would have executed the remaining portion of
this Agreement without including any such part, parts, or portion which, for any
reason, may be hereafter declared invalid.

 

10.  Captions and Interpretations.  Captions of the paragraphs of this Agreement
are for convenience and reference only, and the words contained in those
captions shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction or meaning of the terms, conditions and provisions
of this Agreement.  The language and all parts to this Agreement, in all cases,
shall be construed in accordance with the fair meaning of that language and
those parts and as if that language and those parts were prepared by all parties
and not strictly for or against any party.  Each party and counsel for such
party have reviewed this Agreement and participated in the negotiation and
drafting of this Agreement.  The rule of construction, which requires a court to
resolve any ambiguities against the drafting party, shall not apply in
interpreting the provisions of this Agreement.

 

11.  Further Assurance.  Each party to this Agreement hereby agrees to take any
and all action necessary or appropriate to execute and discharge its
responsibilities and obligations created pursuant to the provisions of this
Agreement and to further effectuate and carry out the intents and purposes of
this Agreement and the transactions contemplated hereby.

 

12.  Number and Gender.  Whenever the singular number is used in this Agreement,
and when required by the context, the same shall include the plural, and vice
versa; the masculine gender shall include the feminine and neuter genders, and
vice versa; and the word “person” shall include individual, company, sole
proprietorship, corporation, joint venture, association, joint stock company,
fraternal order, cooperative, league, club, society, organization, trust,
estate, governmental agency, political subdivision or authority, firm,
municipality, congregation, partnership, or other form of entity.

 

13.  Execution in Counterparts.  This Agreement may be executed in several
counterparts and,

 

3

--------------------------------------------------------------------------------


 

when so executed, it shall constitute one agreement binding all parties to this
Agreement, notwithstanding that all parties to this Agreement are not signatory
to the original and same counterpart.

 

14.  Successors and Assigns.  This Agreement and each of its provisions shall
obligate the heirs, executors, administrators, successors, and assigns of each
of the parties hereto.  No provisions of this paragraph, however, shall be a
consent to the assignment or delegation by any party to this Agreement of its
respective rights and obligations created pursuant to the provisions of this
agreement.

 

15.  Representation by Counsel. All parties have been advised of their rights to
obtain independent counsel. All parties are either represented by independent
counsel or hereby specifically waive the right to counsel. Each party
represents, warrants, and covenants that such party executes this Agreement
acting on its own independent judgment or upon the advice of such party’s
counsel, without any representation, express or implied, of any kind from any
other party, except as specified expressly in this Agreement.

 

IN WITNESS WHEREOF, the parties to this Stock Redemption Agreement have executed
in duplicate this Agreement of the date first above written.

 

Nucotec, Inc.,

a Nevada corporation

 

 

/s/ Earl T. Shannon

 

BY: Earl T. Shannon

ITS: President

 

Shareholders:

 

Lady Jean Charters, Inc.

 

 

/s/ Steven W. Hudson

 

BY: Steven W. Hudson

ITS: Principal

 

Briland Properties, Inc.

 

 

/s/ Steven W. Hudson

 

BY: Steven W. Hudson

ITS:  Principal

 

4

--------------------------------------------------------------------------------


 

Mustang Properties, Inc.

 

/s/ Steven W. Hudson

 

BY: Steven W. Hudson

ITS: Principal

 

 

Dunmore Properties, Ltd.

 

 

/s/ Steven W. Hudson

 

BY: Steven W. Hudson

Principal of Briland Properties, Inc.,

General partner of Dunmore Properties, Ltd.

 

 

Steven W. Hudson

 

 

/s/ Steven W. Hudson

 

BY: Steven W. Hudson, individually

 

5

--------------------------------------------------------------------------------


 

STOCK REDEMPTION AGREEMENT

 

THE STOCK REDEMPTION AGREEMENT (“Agreement”) is made and entered into this 19th
day of March 2004, by and between Nucotec, Inc., a Nevada corporation
(“Corporation”), and Earl T. Shannon and certain entities controlled by Earl T.
Shannon, which are specified on the signature page of this Agreement
(collectively, the “Shareholders”).

 

RECITALS

 

A.  The Shareholders are the owner of Four Hundred Twenty Thousand Six Hundred
Fifty (420,650) shares of the $.001 par value common stock issued by the
Corporation (“Subject Shares”).

 

B.  The Corporation desires to redeem and purchase from the Shareholders the
Subject Shares on the terms and subject to the conditions specified in this
Agreement.

 

C.  The Shareholders desire to sell, assign, transfer, convey, surrender,
deliver, and set over to the Corporation the Subject Shares, on the terms and
subject to the conditions specified in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION OF THE RECITALS SPECIFIED ABOVE THAT SHALL BE
DEEMED TO BE A SUBSTANTIVE PART OF THIS AGREEMENT, AND THE MUTUAL COVENANTS,
PROMISES, UNDERTAKINGS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES SPECIFIED IN
THIS AGREEMENT AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE OBLIGATED
LEGALLY AND EQUITABLY, THE PARTIES DO HEREBY COVENANT, PROMISE, AGREE, REPRESENT
AND WARRANT AS FOLLOWS:

 

1.  Redemption of Subject Shares.  On the terms and subject to all of the
conditions specified by the provisions of this Agreement and upon the
performance by each of the parties of their respective obligations created by
the provisions of this Agreement, the Shareholders hereby forever and
irrevocably sell, assign, transfer, surrender, convey, deliver, and set over to
the Corporation, and Corporation hereby purchases and redeems from the
Shareholders, the Subject Shares, by the Shareholders surrendering and
delivering to the Corporation the certificates representing and evidencing the
Subject Shares, duly endorsed for transfer or accompanied by stock powers duly
executed by the Shareholders.

 

2.  Consideration.  As the consideration for the Shareholders’ surrender and
sale, and the Corporation’s purchase and redemption, of the Subject Shares, the
Corporation shall pay and deliver to Shareholders, on the Effective Date
$260,000. The receipt and sufficiency of such consideration is hereby
specifically acknowledged by the Corporation. The Effective Date shall be March
19, 2004.

 

3.  Shareholders’ Representations, Warranties and Covenants.  The Shareholders
represent and warrant to the Corporation and covenants with the Corporation the
following, the truth and accuracy of each of which shall constitute a condition
precedent to the obligations of the Corporation pursuant hereto:

 

3.1  Validity of Agreement.  This Agreement is valid and obligates the
Shareholders.

 

3.2  Share Ownership.  The Shareholders are the owner, free and clear of any

 

1

--------------------------------------------------------------------------------


 

encumbrances, of the Subject Shares. The Shareholders have full and complete
right and authority to transfer, sell, surrender, assign, and convey the Subject
Shares to the Corporation.

 

3.3  Brokerage and Finder’s Fees.  The Shareholders have not incurred any
liability to any broker, finder or agent for any brokerage fees, finder’s fees
or commissions with respect to the transaction contemplated by the provisions of
this Agreement.

 

3.4  Voluntary Nature of Transaction. The surrender and sale by the Shareholders
to the Corporation of the Subject Shares is made freely and voluntarily by the
Shareholders.  The Shareholders, in selling and surrendering the Subject Shares
to the Corporation, are not acting under fraud, duress, menace or undue
influence.

 

4.  Corporation’s Representations and Warranties.  The Corporation represents
and warrants to the Shareholders and covenants with the Shareholders the
following, the truth and accuracy of each of which shall constitute a condition
precedent to the obligations of the Shareholders pursuant hereto:

 

4.1 Validity of Agreement.  This Agreement is valid and obligates the
Corporation.  The Corporation has full and complete power and authority to
redeem the Subject Shares, as contemplated by the provisions of this Agreement.

 

4.2  Brokerage and Finder’s Fees.  The Corporation has not incurred any
liability to any broker, finder or agent for any brokerage fees, finder’s fees
or commissions with respect to the transactions contemplated by the provisions
of this Agreement.

 

4.3  Voluntary Nature of Transaction. The Corporation’s agreement to enter into
the transaction contemplated by the provisions of this Agreement is made freely
and voluntarily by the Corporation.  The Corporation in redeeming the Subject
Shares is not acting under fraud, duress, menace or undue influence.

 

5.  Recovery of Litigation Costs.  If any legal or equitable action or any
arbitration or other proceeding is brought for the enforcement or interpretation
of this Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees and other costs incurred in such action or proceeding, in
addition to any other relief to which it may be entitled.

 

6.  Governing Law; Venue.  This Agreement has been executed in and shall be
governed by the laws of the State of California. Any and all actions brought
under this Agreement shall be brought in the state and/or federal courts of the
United States sitting in the County or Orange, California and each party hereby
waives any right to object to the convenience of such venue.

 

7.  Notices.  All notices, requests, claims, demands and other communications to
be given pursuant to the provisions hereof by any party to this Agreement to any
other party to this Agreement may be effected by personal delivery in writing or
by registered or certified mail, postage prepaid, return receipt requested, and
shall be deemed communicated as of one business day for mailing.  Mailed notices
shall be addressed as set forth below; provided, however, each party to this
Agreement may change its address by written notice in accordance with the
provisions of this paragraph:

 

2

--------------------------------------------------------------------------------


 

If to the Shareholders:

 

Earl T. Shannon

 

 

1080 S.E. 3rd Avenue

 

 

Ft. Lauderdale, FL 33316

 

 

 

If to the Corporation:

 

Nucotec, Inc.

 

 

3841 Amador Way

 

 

Reno, Nevada  89502

 

8.  Entire Agreement.  This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties to this Agreement with respect to
the subject matter hereof and contains all the covenants and agreements between
said parties with respect thereto, and each party to this Agreement acknowledges
that no representations, inducements, promises, or agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party
which are not embodied herein, and that any other agreement, statement, or
promise concerning the subject matter set forth in this Agreement shall be of no
force or effect except in a subsequent modification in writing signed by the
party to be charged.

 

9.  Severability.  In the event any part of this Agreement, for any reason, is
declared to be invalid, such decision shall not affect the validity of any
remaining portion of this Agreement, which remaining portion shall remain in
full force and effect as if this Agreement had been executed with the invalid
portion thereof eliminated, and it is hereby declared the intention of the
parties to this Agreement that they would have executed the remaining portion of
this Agreement without including any such part, parts, or portion which, for any
reason, may be hereafter declared invalid.

 

10.  Captions and Interpretations.  Captions of the paragraphs of this Agreement
are for convenience and reference only, and the words contained in those
captions shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction or meaning of the terms, conditions and provisions
of this Agreement.  The language and all parts to this Agreement, in all cases,
shall be construed in accordance with the fair meaning of that language and
those parts and as if that language and those parts were prepared by all parties
and not strictly for or against any party.  Each party and counsel for such
party have reviewed this Agreement and participated in the negotiation and
drafting of this Agreement.  The rule of construction, which requires a court to
resolve any ambiguities against the drafting party, shall not apply in
interpreting the provisions of this Agreement.

 

11.  Further Assurance.  Each party to this Agreement hereby agrees to take any
and all action necessary or appropriate to execute and discharge its
responsibilities and obligations created pursuant to the provisions of this
Agreement and to further effectuate and carry out the intents and purposes of
this Agreement and the transactions contemplated hereby.

 

12.  Number and Gender.  Whenever the singular number is used in this Agreement,
and when required by the context, the same shall include the plural, and vice
versa; the masculine gender shall include the feminine and neuter genders, and
vice versa; and the word “person” shall include individual, company, sole
proprietorship, corporation, joint venture, association, joint stock company,
fraternal order, cooperative, league, club, society, organization, trust,
estate, governmental agency, political subdivision or authority, firm,
municipality, congregation, partnership, or other form of entity.

 

13.  Execution in Counterparts.  This Agreement may be executed in several
counterparts and,

 

3

--------------------------------------------------------------------------------


 

when so executed, it shall constitute one agreement binding all parties to this
Agreement, notwithstanding that all parties to this Agreement are not signatory
to the original and same counterpart.

 

14.  Successors and Assigns.  This Agreement and each of its provisions shall
obligate the heirs, executors, administrators, successors, and assigns of each
of the parties hereto.  No provisions of this paragraph, however, shall be a
consent to the assignment or delegation by any party to this Agreement of its
respective rights and obligations created pursuant to the provisions of this
agreement.

 

15.  Representation by Counsel. All parties have been advised of their rights to
obtain independent counsel. All parties are either represented by independent
counsel or hereby specifically waive the right to counsel. Each party
represents, warrants, and covenants that such party executes this Agreement
acting on its own independent judgment or upon the advice of such party’s
counsel, without any representation, express or implied, of any kind from any
other party, except as specified expressly in this Agreement.

 

IN WITNESS WHEREOF, the parties to this Stock Redemption Agreement have executed
in duplicate this Agreement of the date first above written.

 

Nucotec, Inc.,

a Nevada corporation

 

 

/s/ Steven W. Hudson

 

BY: Steven W. Hudson

ITS: Secretary

 

 

Shareholders:

 

Winthrop Venture Management, Inc.

 

 

/s/ Earl T. Shannon

 

BY: Earl T. Shannon

ITS: President

 

Alpine Mercantile, Inc.

 

 

/s/ Earl T. Shannon

 

BY: Earl T. Shannon

ITS: President

 

4

--------------------------------------------------------------------------------


 

ESHA, Inc.

 

/s/ Earl T. Shannon

 

BY: Earl T. Shannon

ITS: President

 

Don Marcos Trading Co.

 

 

/s/ Earl T. Shannon

 

BY: Earl T. Shannon

ITS: President

 

Earl T. Shannon

 

 

Earl T. Shannon

 

BY: Earl T. Shannon, an individual

 

5

--------------------------------------------------------------------------------


 

STOCK REDEMPTION AGREEMENT

 

THE STOCK REDEMPTION AGREEMENT (“Agreement”) is made and entered into this 19th
day of March 2004, by and between Nucotec, Inc., a Nevada corporation
(“Corporation”), and Scott W. Bodenweber (the “Shareholder”).

 

RECITALS

 

A.  The Shareholder is the owner of Seventy-Six Thousand Five Hundred (76,500)
shares of the $.001 par value common stock issued by the Corporation (“Subject
Shares”).

 

B.  The Corporation desires to redeem and purchase from the Shareholder the
Subject Shares on the terms and subject to the conditions specified in this
Agreement.

 

C.  The Shareholder desires to sell, assign, transfer, convey, surrender,
deliver, and set over to the Corporation the Subject Shares, on the terms and
subject to the conditions specified in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION OF THE RECITALS SPECIFIED ABOVE THAT SHALL BE
DEEMED TO BE A SUBSTANTIVE PART OF THIS AGREEMENT, AND THE MUTUAL COVENANTS,
PROMISES, UNDERTAKINGS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES SPECIFIED IN
THIS AGREEMENT AND OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, WITH THE INTENT TO BE OBLIGATED
LEGALLY AND EQUITABLY, THE PARTIES DO HEREBY COVENANT, PROMISE, AGREE, REPRESENT
AND WARRANT AS FOLLOWS:

 

1.  Redemption of Subject Shares.  On the terms and subject to all of the
conditions specified by the provisions of this Agreement and upon the
performance by each of the parties of their respective obligations created by
the provisions of this Agreement, the Shareholder hereby forever and irrevocably
sells, assigns, transfers, surrenders, conveys, delivers, and sets over to the
Corporation, and Corporation hereby purchases and redeems from the Shareholder,
the Subject Shares, by the Shareholder surrendering and delivering to the
Corporation the certificates representing and evidencing the Subject Shares,
duly endorsed for transfer or accompanied by stock powers duly executed by the
Shareholder.

 

2.  Consideration.  As the consideration for the Shareholder’s surrender and
sale, and the Corporation’s purchase and redemption, of the Subject Shares, the
Corporation shall pay and deliver to Shareholder, on the Effective Date $50,000.
The receipt and sufficiency of such consideration is hereby specifically
acknowledged by the Corporation. The Effective Date shall be March 19, 2004.

 

3.  Shareholder’s Representations, Warranties and Covenants.  The Shareholder
represents and warrants to the Corporation and covenants with the Corporation
the following, the truth and accuracy of each of which shall constitute a
condition precedent to the obligations of the Corporation pursuant hereto:

 

3.1  Validity of Agreement.  This Agreement is valid and obligates the
Shareholder.

 

3.2  Share Ownership.  The Shareholder is the owner, free and clear of any
encumbrances, of the Subject Shares. The Shareholder has full and complete right
and authority to transfer,

 

1

--------------------------------------------------------------------------------


 

sell, surrender, assign, and convey the Subject Shares to the Corporation.

 

3.3  Brokerage and Finder’s Fees.  The Shareholder has not incurred any
liability to any broker, finder or agent for any brokerage fees, finder’s fees
or commissions with respect to the transaction contemplated by the provisions of
this Agreement.

 

3.4  Voluntary Nature of Transaction. The surrender and sale by the Shareholder
to the Corporation of the Subject Shares is made freely and voluntarily by the
Shareholder.  The Shareholder, in selling and surrendering the Subject Shares to
the Corporation, is not acting under fraud, duress, menace or undue influence.

 

4.  Corporation’s Representations and Warranties.  The Corporation represents
and warrants to the Shareholder and covenants with the Shareholder the
following, the truth and accuracy of each of which shall constitute a condition
precedent to the obligations of the Shareholder pursuant hereto:

 

4.1 Validity of Agreement.  This Agreement is valid and obligates the
Corporation.  The Corporation has full and complete power and authority to
redeem the Subject Shares, as contemplated by the provisions of this Agreement.

 

4.2  Brokerage and Finder’s Fees.  The Corporation has not incurred any
liability to any broker, finder or agent for any brokerage fees, finder’s fees
or commissions with respect to the transactions contemplated by the provisions
of this Agreement.

 

4.3  Voluntary Nature of Transaction. The Corporation’s agreement to enter into
the transaction contemplated by the provisions of this Agreement is made freely
and voluntarily by the Corporation.  The Corporation in redeeming the Subject
Shares is not acting under fraud, duress, menace or undue influence.

 

5.  Recovery of Litigation Costs.  If any legal or equitable action or any
arbitration or other proceeding is brought for the enforcement or interpretation
of this Agreement, or because of an alleged dispute, breach, default or
misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees and other costs incurred in such action or proceeding, in
addition to any other relief to which it may be entitled.

 

6.  Governing Law; Venue.  This Agreement has been executed in and shall be
governed by the laws of the State of California. Any and all actions brought
under this Agreement shall be brought in the state and/or federal courts of the
United States sitting in the County or Orange, California and each party hereby
waives any right to object to the convenience of such venue.

 

7.  Notices.  All notices, requests, claims, demands and other communications to
be given pursuant to the provisions hereof by any party to this Agreement to any
other party to this Agreement may be effected by personal delivery in writing or
by registered or certified mail, postage prepaid, return receipt requested, and
shall be deemed communicated as of one business day for mailing.  Mailed notices
shall be addressed as set forth below; provided, however, each party to this
Agreement may change its address by written notice in accordance with the
provisions of this paragraph:

 

2

--------------------------------------------------------------------------------


 

If to the Shareholder:

 

Scott W. Bodenweber

 

 

1080 S.E. 3rd Avenue

 

 

Ft. Lauderdale, FL 33316

 

 

 

If to the Corporation:

 

Nucotec, Inc.

 

 

3841 Amador Way

 

 

Reno, Nevada  89502

 

 

8.  Entire Agreement.  This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties to this Agreement with respect to
the subject matter hereof and contains all the covenants and agreements between
said parties with respect thereto, and each party to this Agreement acknowledges
that no representations, inducements, promises, or agreements, orally or
otherwise, have been made by any party, or anyone acting on behalf of any party
which are not embodied herein, and that any other agreement, statement, or
promise concerning the subject matter set forth in this Agreement shall be of no
force or effect except in a subsequent modification in writing signed by the
party to be charged.

 

9.  Severability.  In the event any part of this Agreement, for any reason, is
declared to be invalid, such decision shall not affect the validity of any
remaining portion of this Agreement, which remaining portion shall remain in
full force and effect as if this Agreement had been executed with the invalid
portion thereof eliminated, and it is hereby declared the intention of the
parties to this Agreement that they would have executed the remaining portion of
this Agreement without including any such part, parts, or portion which, for any
reason, may be hereafter declared invalid.

 

10.  Captions and Interpretations.  Captions of the paragraphs of this Agreement
are for convenience and reference only, and the words contained in those
captions shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction or meaning of the terms, conditions and provisions
of this Agreement.  The language and all parts to this Agreement, in all cases,
shall be construed in accordance with the fair meaning of that language and
those parts and as if that language and those parts were prepared by all parties
and not strictly for or against any party.  Each party and counsel for such
party have reviewed this Agreement and participated in the negotiation and
drafting of this Agreement.  The rule of construction, which requires a court to
resolve any ambiguities against the drafting party, shall not apply in
interpreting the provisions of this Agreement.

 

11.  Further Assurance.  Each party to this Agreement hereby agrees to take any
and all action necessary or appropriate to execute and discharge its
responsibilities and obligations created pursuant to the provisions of this
Agreement and to further effectuate and carry out the intents and purposes of
this Agreement and the transactions contemplated hereby.

 

12.  Number and Gender.  Whenever the singular number is used in this Agreement,
and when required by the context, the same shall include the plural, and vice
versa; the masculine gender shall include the feminine and neuter genders, and
vice versa; and the word “person” shall include individual, company, sole
proprietorship, corporation, joint venture, association, joint stock company,
fraternal order, cooperative, league, club, society, organization, trust,
estate, governmental agency, political subdivision or authority, firm,
municipality, congregation, partnership, or other form of entity.

 

13.  Execution in Counterparts.  This Agreement may be executed in several
counterparts and, when so executed, it shall constitute one agreement binding
all parties to this Agreement, notwithstanding that all parties to this
Agreement are not signatory to the original and same counterpart.

 

3

--------------------------------------------------------------------------------


 

14.  Successors and Assigns.  This Agreement and each of its provisions shall
obligate the heirs, executors, administrators, successors, and assigns of each
of the parties hereto.  No provisions of this paragraph, however, shall be a
consent to the assignment or delegation by any party to this Agreement of its
respective rights and obligations created pursuant to the provisions of this
agreement.

 

15.  Representation by Counsel. All parties have been advised of their rights to
obtain independent counsel. All parties are either represented by independent
counsel or hereby specifically waive the right to counsel. Each party
represents, warrants, and covenants that such party executes this Agreement
acting on its own independent judgment or upon the advice of such party’s
counsel, without any representation, express or implied, of any kind from any
other party, except as specified expressly in this Agreement.

 

IN WITNESS WHEREOF, the parties to this Stock Redemption Agreement have executed
in duplicate this Agreement of the date first above written.

 

Nucotec, Inc.,

a Nevada corporation

 

 

/s/ Earl T. Shannon

 

BY: Earl T. Shannon

ITS: President

 

Shareholder:  Scott W. Bodenweber

 

 

/s/ Scott W. Bodenweber

 

BY: Scott W. Bodenweber

 

4

--------------------------------------------------------------------------------